          Case 1:11-cr-00605-RJS Document 167 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

         -v-
                                                               No. 11-cr-605 (RJS)
RANDY WASHINGTON,                                                   ORDER

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of an undated letter from Defendant Randy Washington that was

docketed on May 8, 2020 and supplements his previously filed request for early release or

transfer to a facility in New York City. (Doc. No. 166.) Because the letter (1) appears to have

been written before the Court issued its April 30, 2020 order denying the request (Doc. No. 165),

and (2) raises no new facts or arguments that alter the Court’s analysis in any way, the Court will

take no action with respect to Defendant’s letter, other than to extend its sincere condolences to

Mr. Washington and his family on the recent passing of his mother.

SO ORDERED.

Dated:          May 12, 2020
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
